PER CURIAM.
We have for review the decision of Hodge v. State, 718 So.2d 832 (Fla. 4th DCA 1998), in which the Fourth District Court of Appeal cited as controlling authority its decision in Hyden v. State, 715 So.2d 960 (Fla. 4th DCA 1998), approved sub nom. Maddox v. State, 760 So.2d 89 (Fla.2000). We have jurisdiction. See art. V, § 3(b)(3), Fla. Const.; Jollie v. State, 405 So.2d 418, 420 (Fla.1981). We recently determined in Maddox that unpreserved errors in the assessment of costs cannot be raised on direct appeal as fundamental error. Accordingly, we approve the decision below.
It is so ordered.
HARDING, C.J., and SHAW, WELLS, ANSTEAD, PARIENTE, LEWIS and QUINCE, JJ., concur.